Name: 79/430/EEC: Commission Decision of 17 April 1979 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  agricultural structures and production;  economic policy;  Europe
 Date Published: 1979-04-28

 Avis juridique important|31979D043079/430/EEC: Commission Decision of 17 April 1979 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic) Official Journal L 106 , 28/04/1979 P. 0044 - 0044COMMISSION DECISION of 17 April 1979 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic) (79/430/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 10 January 1979 the Government of the United Kingdom notified provisions redetermining for 1979 the comparable earned income and indicating its rate of growth; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned provisions, the existing provisions for the implementation in the United Kingdom of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the comparable income for 1979 and its rate of increase as indicated in the abovementioned provisions correspond to the objectives of Article 4 of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC, as notified by the Government of the United Kingdom on 22 May 1974, as now applicable in the light of the provisions notified on 10 January 1979 specifying the comparable income for 1979 and indicating its rate of growth, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 17 April 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1.